
	
		II
		112th CONGRESS
		1st Session
		S. 1943
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Brown of
			 Massachusetts (for himself and Ms.
			 Ayotte) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend section 513 of the Federal Food, Drug, and
		  Cosmetic Act to expedite the process for requesting de novo classification of a
		  device.
	
	
		1.Short titleThis Act may be cited as the
			 Novel Device Regulatory Relief Act of
			 2011.
		2.Modification of de
			 novo application process
			(a)In
			 general
				(1)De novo
			 classificationSection
			 513(f)(2)(A) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 360c(f)(2)(A)) is amended—
					(A)by striking
			 (A) Any person and inserting (A)(i) Any person;
			 and
					(B)by inserting after
			 classification. the following:
						
							(ii)A person may submit a request under
				clause (i) without regard to whether such person has received written notice of
				classification into class III under paragraph
				(1).
							.
					(2)Option for
			 initial classificationSection 513(f)(2) of the Federal Food,
			 Drug, and Cosmetic Act (22 U.S.C. 360c(f)(2)) is amended—
					(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(B)by inserting
			 after subparagraph (B) the following:
						
							(C)(i)Any person that is
				required to submit a report under section 510(k) with respect to a device, and
				determines that there is no legally marketed device upon which to base a
				determination of substantial equivalence (as such term is defined in subsection
				(i)), may submit a request for initial classification of the device under this
				subparagraph. Subject to clause (ii), the Secretary shall classify the device
				under the criteria set forth in subparagraphs (A) through (C) of subsection
				(a)(1). The person submitting the request for classification under this
				subparagraph may recommend to the Secretary a classification for the
				device.
								(ii)The Secretary may decline to
				undertake a classification request submitted under clause (i) when the
				Secretary identifies a legally marketed device that would permit a
				determination of substantial equivalence under paragraph
				(1).
								.
					(b)Conforming
			 amendmentSection 513(f)(1) of such Act (21 U.S.C. 360c(f)(1)) is
			 amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)the device is
				classified pursuant to a request submitted under paragraph
				(2).
						.
				
